Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 20,
2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00114-CV


                ULLICO CASUALTY COMPANY, Appellant

                                       V.

  MATTHIESEN, WICKERT & LEHRER, S.C. AND KELLY, SMITH &
                  MURRAH, P.C., Appellees

                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 60307


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 28, 2013. On May 12,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM
Panel consists of Chief Justice Frost and Justices Donovan and Brown.